Citation Nr: 0735308	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-38 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1973 to March 1976.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in August 2005, of the Department of 
Veterans Affairs (VA) Medical Center in Houston, Texas.  

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.   

In June 2007, the Board remanded the case to the VA Medical 
Center (VAMC) for further development.  Thereafter, the case 
was returned to the Board.  

The appeal is REMANDED, once again, to the VAMC.  


REMAND

In June 2007, the Board remanded the case to the RO for 
additional development.  The requested development was not 
completed, so further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the records from the Houston, 
Texas VAMC for 2005 and 2006, including 
any prescription or order for knee braces.  
Ensure that the record contains a 
description or picture of the type of knee 
braces worn by the veteran.  

2. Ask the Chief Medical Director or 
designee whether the veteran's knee braces 
are orthopedic appliances that tend to 
wear or tear clothing.  38 C.F.R. § 
3.810(a).

3. After the above has been completed, the 
claim should be readjudicated.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

